                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Clinton D. Proctor,                 )
                                    ) C/A No. 3:18-1326-MBS
                      Plaintiff,    )
                                    )
       vs.                          )
                                    )      ORDER
Andrew Saul, Commissioner           )
of Social Security Administration,  )
                                    )
                      Defendant.    )
____________________________________)

       Plaintiff Clinton D. Proctor filed the within action on May 15, 2018, seeking judicial review

of a final decision of Defendant Commissioner of Social Security Administration denying Plaintiff’s

claim for disability insurance benefits and supplemental security income disability benefits for the

period of February 24, 2012 to February 2018.

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Shiva V. Hodges for pretrial handling. On October 2, 2019, the

Magistrate Judge issued a Report and Recommendation in which she determined that the

Administrative Law Judge (ALJ) (1) erred to the extent that she considered Plaintiff’s

noncompliance as a factor in evaluating his subjective statements as to the severity of his symptoms;

(2) made a residual functional capacity assessment that was unsupported by substantial evidence;

and (3) presented a hypothetical question to the vocational expert that did not adequately account

for Plaintiff’s medically-determinable impairments.          Accordingly, the Magistrate Judge

recommended that the matter be reversed and remanded for further administrative proceedings. On

October 16, 2019, the Commissioner filed a notice of not filing objections to the Report and

Recommendation.
        The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The court is charged with making a de novo

determination of any portions of the Report and Recommendation to which a specific objection is

made. The court may accept, reject, or modify, in whole or in part, the recommendation made by

the Magistrate Judge or may recommit the matter to the Magistrate Judge with instructions. 28

U.S.C. § 636(b)(1). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has carefully reviewed the record and concurs in the recommendation of the

Magistrate Judge. The court adopts the Report and Recommendation and incorporates it herein by

reference. The Commissioner’s decision to deny benefits is reversed and remanded under sentence

four of 42 U.S.C. § 405(g) for further administrative action.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

October 28, 2019




                                                   2
